internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-100716-01 date date legend x a d1 state year this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under state law on d1 with the intention that it be an s_corporation a the sole shareholder of x relied on an outside adviser to file x's form_2553 election by a small_business_corporation with an effective date of d1 the form_2553 however was not timely filed x requests a ruling that it will be recognized as an s_corporation effective for the taxable_year beginning d1 under sec_1362 for year a reported the income and losses from x on a's federal_income_tax return x and a agree to amend their tax returns consistent with the treatment of x as an s_corporation for year law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation plr-100716-01 sec_1362 provides the rule on when an s election will be effective generally if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusion based solely on the facts submitted and representations made we conclude that x has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of d1 for the election within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center this ruling is conditioned on x filing within days following the date of this letter form_1120s u s income_tax return for an s_corporation for year and a filing within days following the date of this letter an amended_return for year consistent with the treatment of x as an s_corporation effective for the taxable_year beginning d1 a copy of this letter should be attached to each return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely mary beth collins assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
